USCA11 Case: 20-14816    Date Filed: 03/17/2022   Page: 1 of 9




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 20-14816
                Non-Argument Calendar
                ____________________

KRISHNA MAHARAJ,


                                         Petitioner-Appellant,
versus
SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,
WARDEN, SOUTH FLORIDA RECEPTION CENTER,
FLORIDA ATTORNEY GENERAL,


                                       Respondents-Appellees.
USCA11 Case: 20-14816         Date Filed: 03/17/2022     Page: 2 of 9




2                       Opinion of the Court                 20-14816

                     ____________________

           Appeal from the United States District Court
               for the Southern District of Florida
              D.C. Docket No. 1:17-cv-21965-JEM
                    ____________________

Before JILL PRYOR, LAGOA, and BRASHER, Circuit Judges.
PER CURIAM:
        Krishna Maharaj is a Florida inmate currently serving a life
sentence for murder. He appeals the district court’s denial of his
second or successive federal habeas petition for habeas corpus re-
lief. When Maharaj sought leave to file a second or successive ha-
beas petition, we granted his request as to a Brady claim. When he
filed his petition, he raised the authorized claim along with several
others outside the scope of our grant: an unauthorized Brady sub-
claim and a freestanding actual innocence claim. The district court
allowed him to proceed and denied post-conviction relief. Then,
the district court issued a certificate of appealability limited to two
Brady-related issues. On appeal, in addition to litigating the issues
in the COA, Maharaj asks us to expand the scope of the COA to
include claims for actual innocence and cumulative error. Upon
consideration, we affirm in part the district court’s denial of Maha-
raj’s Brady claim and vacate and remand in part for the district
court to dismiss the unauthorized Brady subclaim for lack of juris-
diction. We also deny Maharaj’s request to expand the COA to in-
clude claims for factual innocence and cumulative error, and we
USCA11 Case: 20-14816        Date Filed: 03/17/2022    Page: 3 of 9




20-14816               Opinion of the Court                       3

vacate and remand to the district court with instructions to dismiss
these claims for lack of jurisdiction.
                              I.

        When Maharaj requested leave to file a second or successive
habeas petition, we granted him leave to raise a Brady claim based
on evidence that Jamie Vallejos Mejia, an alleged cartel associate,
was under investigation for money laundering at the time of the
murders, and on the following material that allegedly would have
derived from that evidence: (i) testimony from a former pilot for a
drug cartel, who testified in state court under the pseudonym “John
Brown”; (ii) testimony from Jorge Maya, who implicated the cartel
in the subject murders; (iii) an affidavit from Jhon Jairo Velasquez
Vasquez, also known as “Popeye,” who may have implicated the
cartel in the murders; and (iv) proffered testimony from an anony-
mous “Witness A,” who would provide evidence of a relevant con-
versation between two alleged cartel members, Juan Lopez and
Jhon Henry Millan. Maharaj sought, but did not receive authoriza-
tion, to bring a sub-claim based on testimony of a CIA informant,
Baruch Vega.
        Maharaj filed a second or successive § 2254 petition in the
district court and proffered this evidence in support of his theory
that the drug cartel committed the murders for which he was con-
victed. The district court denied relief, concluding that the prose-
cution team did not possess information relating to an investiga-
tion into Mejia. Because there was no “possessed and suppressed
USCA11 Case: 20-14816         Date Filed: 03/17/2022     Page: 4 of 9




4                       Opinion of the Court                 20-14816

evidence to bootstrap” the other materials to, there was no Brady
violation. The court nonetheless issued a COA on two issues:
whether the Mejia indictment and/or the information from Baruch
Vega could be imputed to the prosecution for purposes of estab-
lishing possession and suppression by the prosecution under Brady;
and (2) if so, whether this information would have changed the out-
come of the verdict in light of the deference to be afforded under
AEDPA. Maharaj appealed.
                               II.

                               A.

       We are obligated as a threshold matter to inquire into our
own subject matter jurisdiction sua sponte, including the jurisdic-
tion of the district court in actions we review. Kirkland v. Midland
Mortg. Co., 243 F.3d 1277, 1279–80 (11th Cir. 2001); see also Gon-
zalez v. Thaler, 565 U.S. 134, 143 (2012) (holding that a defective
COA does not deprive an appellate court of jurisdiction). We re-
view de novo whether the district court had jurisdiction over a ha-
beas petition. Holland v. Sec’y, Fla. Dep’t of Corr., 941 F.3d 1285,
1287 (11th Cir. 2019).
        A state prisoner who wishes to file a second or successive
habeas corpus petition must file a motion with the court of appeals
requesting an order authorizing the district court to consider such
a petition. See 28 U.S.C. § 2244(b)(3)(A). If a petitioner does not re-
ceive authorization to file a second or successive petition, the dis-
trict court must dismiss it for lack of jurisdiction. See Burton v.
USCA11 Case: 20-14816         Date Filed: 03/17/2022     Page: 5 of 9




20-14816                Opinion of the Court                         5

Stewart, 549 U.S. 147, 153 (2007); cf. Ross v. Moore, 246 F.3d 1299,
1300 (11th Cir. 2001) (vacating the district court’s order granting a
COA certifying a constitutional claim after it had dismissed the un-
derlying § 2254 petition as time-barred under the AEDPA); see also
Magwood v. Patterson, 561 U.S. 320, 338–39 (2010) (noting that a
district court should dismiss without prejudice, not deny on the
merits, an unauthorized second or successive application challeng-
ing the movant’s sentence).
        Having sua sponte considered our jurisdiction over certain
of Maharaj’s claims, we conclude that we cannot review the merits
of Maharaj’s Brady claim as it relates to Vega’s testimony. The dis-
trict court did not have jurisdiction to consider arguments outside
the scope of our grant of leave to file a successive habeas petition.
Because we never granted Maharaj leave to raise a sub-claim based
on the testimony of Vega, the district court lacked jurisdiction to
consider it at all, much less certify it for appeal. Accordingly, it is
not properly before us now.
                               B.

       We turn now to the claims that we authorized Maharaj to
file. We conclude that Maharaj has not established that the district
court erred in finding that the state court did not unreasonably ap-
ply Brady or make unreasonable findings of fact.
       A petitioner is permitted federal habeas relief for a claim ad-
judicated on the merits in state court if the state court adjudication
was “contrary to, or involved an unreasonable application of,
USCA11 Case: 20-14816         Date Filed: 03/17/2022      Page: 6 of 9




6                       Opinion of the Court                  20-14816

clearly established [f]ederal law, as determined by the Supreme
Court,” or “based on an unreasonable determination of the facts.”
28 U.S.C. § 2254(d). A state court’s fact finding is presumed correct
unless rebutted by clear and convincing evidence. Id. § 2254(e)(1).
A state prisoner seeking federal habeas relief “must show that the
state court’s ruling on the claim being presented in federal court
was so lacking in justification that there was an error well under-
stood and comprehended in existing law beyond any possibility for
fairminded disagreement.” Harrington v. Richter, 562 U.S. 86, 103
(2011). Even if the federal court concludes that the state court ap-
plied federal law incorrectly, relief is appropriate only if that appli-
cation is also objectively unreasonable. Bell v. Cone, 535 U.S. 685,
694 (2002).
       To prevail under Brady, a petitioner must show that the
prosecution suppressed evidence favorable to the defense, either
willfully or inadvertently, and that the suppression of the evidence
prejudiced the defense. Rimmer v. Sec’y, Fla. Dep’t of Corr., 876
F.3d 1039, 1054 (11th Cir. 2017). When the defendant has “equal
access” to the evidence disclosure is not required. Maharaj I, 432
F.3d at 1315 n.4.
       Maharaj’s Brady claim relies on his assertion that the state
should have disclosed evidence that Mejia was being investigated
at the time of the murders. But Maharaj cannot establish that the
state suppressed this evidence under Brady for two reasons. First,
Maharaj had “equal access” to public records of the indictment
such that disclosure of the indictment itself was not required. Id.
USCA11 Case: 20-14816         Date Filed: 03/17/2022     Page: 7 of 9




20-14816                Opinion of the Court                         7

Second, at the time he was indicted for money laundering in an-
other jurisdiction, the state did not consider Mejia a suspect in the
murder investigation. After an evidentiary hearing, the state post-
conviction court found as a matter of fact that the state lacked ac-
tual knowledge or constructive knowledge of the investigation into
Mejia. We cannot say that fact-finding was unreasonable. Under
our case law, the state was under no obligation to embark on a fish-
ing expedition into Mejia across jurisdictional lines. See United
States v. Naranjo, 634 F.3d 1198, 1212 (11th Cir. 2011). Because Ma-
haraj cannot establish suppression under Brady, we need not ad-
dress materiality, including the other materials that Maharaj as-
serted were derivative of the Mejia material.
                               C.

       In his brief, Maharaj requests that we expand the COA to
include separate issues of actual innocence and cumulative error.
Although we have not established a strict rule rejecting all improp-
erly formed requests for expansion of the COA, parties generally
must make such requests by filing the appropriate motion. See Dell
v. United States, 710 F.3d 1267, 1272 (11th Cir. 2013). Such a mo-
tion must be brought “promptly, well before the opening brief is
due,” and “[a]rguments in a brief addressing issues not covered in
the [COA], . . . will not be considered as a timely application for ex-
pansion of the certificate; those issues simply will not be reviewed.”
Tompkins v. Moore, 193 F.3d 1327, 1332 (11th Cir. 1999). A peti-
tioner granted a COA on one issue may not “simply brief other
USCA11 Case: 20-14816         Date Filed: 03/17/2022    Page: 8 of 9




8                      Opinion of the Court                 20-14816

issues as he desires in an attempt to force both the Court and his
opponent to address them.” Dell, 710 F.3d at 1272.
        We deny Maharaj’s construed motion to expand the COA
for two reasons. First, as discussed above, we granted him leave to
file a second or successive habeas motion only as to a Brady claim,
so the district court plainly lacked jurisdiction to consider his pro-
posed claims of actual innocence or cumulative error. See Burton,
549 U.S. at 153. Second, Maharaj, who is counseled, waited until
briefing to request that we expand the COA, which we have ex-
pressly warned against. See Tompkins, 193 F.3d at 1332. In excep-
tional cases, we may sua sponte expand the COA to include issues
that reasonable jurists would find debatable. Mays v. United States,
817 F.3d 728, 733 (11th Cir. 2016). But no such circumstances exist
here. In short, even assuming we could do so, we decline to retro-
actively expand our order granting Maharaj leave to a file a succes-
sive petition to include these claims and expand the district court’s
COA to include them.
                               III.

        Because a portion of the district court’s COA falls outside of
our authorization to file a second or successive habeas petition, we
lack jurisdiction over that sub-claim. As to the portions of the COA
over which we have jurisdiction, we affirm the district court’s de-
nial of relief. Finally, we will not expand the COA to include claims
about actual innocence and cumulative error that plainly fall out-
side our order granting leave to file a successive petition.
USCA11 Case: 20-14816       Date Filed: 03/17/2022   Page: 9 of 9




20-14816              Opinion of the Court                      9

Accordingly, we deny Maharaj’s construed motion to expand the
COA, we affirm in part, and we vacate in part the order granting a
COA and remand his case to the district court with instructions to
dismiss the remainder of the appeal for lack of jurisdiction, con-
sistent with this opinion.
     AFFIRMED IN PART, VACATED IN PART AND
REMANDED WITH INSTRUCTIONS TO DISMISS FOR LACK
OF JURISDICTION; CONSTRUED MOTION TO EXPAND THE
COA DENIED.